internal_revenue_service number release date index number --------------------------------------------- ------------- ------------------------------------------ ----------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-109710-09 date date legend company x ------------- country --------------------------- date date -------------------------- ---------------------- dear ----- ------------ this responds to a letter dated date and subsequent correspondence submitted on behalf of company x requesting that the service grant company x an extension of time under sec_301_9100-3 of the procedure and administration regulations to elect to be treated as a partnership under sec_301_7701-3 and to elect mark-to- market treatment under sec_475 for the partnership so formed your request under sec_301_9100-3 to elect to be treated as a partnership under sec_301_7701-3 was answered in a letter_ruling plr-128983-08 issued by cc psi b02 on date hereinafter entity classification election change letter this letter addresses your request under sec_301_9100-3 with regard to the sec_475 election facts the information submitted states that company x was formed as a corporation under the laws of country company x represents that company x is a foreign_entity eligible to elect to be treated as a partnership however company x inadvertently plr-109710-09 failed to timely file a form_8832 entity classification election electing to treat company x as a partnership effective date company x represents that it has timely filed its federal tax returns consistent with company x’s intended treatment as a partnership in the entity classification election change letter company x was granted permission to file a form_8832 to elect to be treated as a partnership effective date hereinafter entity classification election change company x filed its request under sec_301 c more than months and days after date company x also represents that it made a valid and timely election under sec_475 to account for its securities on a mark-to-market basis effective as of date and that this election remained in effect through date after date company x used the mark-to-market method_of_accounting for securities for reporting to owners management and for tax purposes company x continued to use the mark-to-market method_of_accounting for securities for all of these purposes after date the request for section relief for the partnership to make the sec_475 election would not have been needed but for the entity classification election change furthermore company x had no reason to enter any statement in its books_and_records within months and days of date that it was adopting the mark-to-market method_of_accounting because at that time it had been using that method_of_accounting for securities since date law and analysis under sec_301_7701-3 if an eligible_entity classified as an association elects under sec_301_7701-3 to be classified as a partnership the association is deemed to distribute all of its assets and liabilities to its shareholders in liquidation of the association and immediately thereafter the shareholders are deemed to contribute all of the distributed assets and liabilities to a newly formed partnership therefore if company x makes the election described in the entity classification election change letter it will be treated as a new taxpayer starting on date because company x will be treated as a new taxpayer it is requesting permission to make a late election to adopt a method_of_accounting for securities under sec_475 rather than a late election to change its method_of_accounting for securities sec_475 provides that a taxpayer engaged in a trade_or_business as a trader in securities may elect to apply the mark-to-market method_of_accounting to securities held in connection with such trade_or_business see sec_475 sec_7805 provides that except to the extent otherwise provided by the code any election shall be made at such time and in such manner as the secretary shall prescribe plr-109710-09 on date the internal_revenue_service published revproc_99_17 1999_1_cb_503 section superseded by revproc_99_49 1999_2_cb_725 which was clarified modified amplified and superseded by revproc_2002_9 2002_1_cb_327 which was clarified modified amplified and superseded by revproc_2008_52 i r b revproc_99_17 provides the exclusive procedure for traders in securities to make an election to use the mark-to-market method_of_accounting under sec_475 this revenue_procedure applies both to existing taxpayers who are changing to the mark-to-market method_of_accounting for securities and to new taxpayers who are adopting that method sec_5 of revproc_99_17 provides in relevant part that a new taxpayer for which no federal_income_tax return was required to be filed for the taxable_year immediately preceding the election_year may make an election under sec_475 for a tax_year beginning on or after date by placing in its books_and_records no later than two months and days from the first day of the election_year a statement that describes the election being made the first taxable_year for which the election is effective and the trade_or_business for which the election is made to notify the service that the election was made the new taxpayer must attach a copy of the statement to its original federal_income_tax return for the election_year sec_4 of revproc_99_17 states that the election under sec_475 determines the method_of_accounting an electing trader is required to use for federal_income_tax purposes for securities subject_to the election a method_of_accounting for securities subject_to the election is impermissible unless the method is in accordance with sec_475 and the regulations thereunder if an electing trader's method_of_accounting for its taxable_year immediately proceeding the election_year is inconsistent with sec_475 the taxpayer is required to change its method_of_accounting to comply with its election thus a taxpayer that makes a sec_475 election but fails to change its method_of_accounting to comply with that election is using an impermissible method section dollar_figure of revproc_99_17 provides that a taxpayer that changes its method_of_accounting pursuant to revproc_99_17 must take into account the net amount of the sec_481 adjustment sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i a regulatory election is defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations published in the federal_register or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin plr-109710-09 sec_301_9100-3 through c ii set forth rules that the service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 for an automatic_extension sec_301 b provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if either granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money or the taxable_year in which a timely regulatory election should have been made is closed sec_301_9100-3 describes three situations where a taxpayer is deemed to have not acted reasonably and in good_faith first under sec_301_9100-3 a taxpayer seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 is not acting reasonably and in good_faith second under sec_301_9100-3 a taxpayer who was informed in all material respects of the required election and the related tax consequences but chose not to timely file the election is not acting reasonably and in good_faith in requesting permission to make a late election third sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief making the election that make the election advantageous to the taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight if specific facts have changed since the due_date for sec_301_9100-3 provides special rules for accounting_method regulatory elections this section provides in relevant parts that the interests of the government are deemed to be prejudiced by granting an extension of time except in unusual and compelling circumstances in several situations first if the accounting_method regulatory election is subject_to the procedure described in sec_1_446-1 requiring the advance written consent of the commissioner see sec_301_9100-3 second if the accounting_method regulatory election for which relief is requested requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made see sec_301_9100-3 third if the accounting_method regulatory election involves certain changes from an impermissible method_of_accounting see sec_301 c iii fourth if the accounting_method regulatory election would provide a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year see sec_301_9100-3 plr-109710-09 as noted above sec_4 of revproc_99_17 states that the election under sec_475 determines the method_of_accounting an electing trader is required to use for federal_income_tax purposes for securities subject_to the election if an electing trader's method_of_accounting for its taxable_year immediately preceding the election_year is inconsistent with sec_475 the taxpayer is required to change its method_of_accounting to comply with its election a taxpayer that makes a sec_475 election but fails to change its method_of_accounting to comply with that election is using an impermissible method because the election is integrally related to the change in accounting_method to mark-to-market it is an accounting_method regulatory election subject_to sec_301_9100-3 revproc_2008_52 provides procedures by which a taxpayer may obtain automatic consent to change to the mark-to-market accounting_method however the automatic change applies to a taxpayer only if the taxpayer has made a valid election under sec_475 by complying with the requirements of revproc_99_17 and is required to change its method_of_accounting to comply with the election sec_23 of the appendix to revproc_2008_52 company x requests an extension of time to make an accounting_method regulatory election that is subject_to the provisions of sec_301_9100-3 relief under this section of the regulations will only be granted when a taxpayer provides evidence satisfactory to the commissioner that the taxpayer acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government if specific facts have changed since the due_date for making the election that make the election advantageous to the company x sec_301_9100-3 provides that the service will grant relief only when company x provides strong_proof that the company x 's decision to seek relief did not involve hindsight without such proof company x is deemed to have not acted reasonably or in good_faith as described above company x after making the election described the entity classification election change letter will be treated as a new partnership and taxpayer as such company x has never filed a prior us federal_income_tax return nor has it taken any position regarding its method_of_accounting for securities therefore because company x has never filed a prior us federal_income_tax return it is not seeking to alter a prior return position and sec_301_9100-3 does not apply this is also not a case where company x simply chose not to make a timely election under sec_475 company x filed its request to make an entity classification election more than days after date so it clearly could not have received permission to make the entity classification election change much less the election under f within the time described in sec_5 of revproc_99_17 therefore sec_301_9100-3 does not apply plr-109710-09 further company x represents that it made an election to account for securities under sec_475 that was effective on date this means that as of date company x’s current method_of_accounting for securities was and had been for years sec_475 the only reason that company x submitted the request under consideration is due to its need to change its tax entity classification to be treated as a partnership absent the tax entity classification change company x would have no need to change its method_of_accounting for securities because it was already accounting for securities under sec_475 given these facts company x’s delay in making an election to account for securities under sec_475 did not provide company x with any time to review and consider the results of its securities trading transactions and whether it would benefit by making the election because it was already accounting for securities under sec_475 based upon these facts company x did not use hindsight when deciding to request permission to make a late election under sec_475 and has met the requirements of sec_301_9100-3 therefore sec_301_9100-3 does not apply to company x because company x was already accounting for securities under sec_475 the change in company x’s entity classification and its request to make a late adoption of mark-to-market accounting for securities under sec_475 will not result in a lower tax_liability further we note that the short tax_year beginning on date and all subsequent tax years are as of the date of this letter not closed by the period of limitations on assessment under sec_6501 therefore sec_301_9100-3 is not applicable as provided for in rev procs and advance written consent of the commissioner is not required to make an election under f assuming all requirements are met therefore sec_301_9100-3 does not apply further company x after making the entity classification election change will be a new taxpayer thus company x has no method_of_accounting for securities that it can change and its adoption of the use of sec_475 to account for securities will not generate an adjustment to income under sec_481 therefore sec_301 c ii does not apply sec_301_9100-3 is not applicable because company x is not seeking to change from an impermissible method_of_accounting finally because company x was already accounting for securities under sec_475 the change in company x’s entity classification and its request to make a late adoption of mark-to-market accounting for securities under sec_475 will not result in a more favorable method_of_accounting or provide for more favorable terms and conditions if the election was made by a certain date or taxable_year therefore sec_301_9100-3 does not apply plr-109710-09 based on the facts and representations submitted and the fact that sec_301 b -3 c and -3 c do not apply to company x we conclude that company x has satisfied the requirements for our granting a reasonable extension of time to make an election under sec_475 to adopt the mark-to-market method_of_accounting to make the election company x must within days of the date of this letter comply with the requirements of sec_5 of revproc_99_17 and must file a copy of its election statement a copy of this letter and an amended federal_income_tax return for the election_year with the appropriate service_center except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code further no opinion is expressed as to whether company x’s election under sec_475 effective as of date was timely or proper or whether company x qualifies as a trader in securities this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company x’s authorized representative sincerely associate chief_counsel financial institutions and products by ________________________ robert b williams senior counsel branch enclosures copy of this letter copy for sec_6110 purposes cc
